Case 2:20-cr-00129-RJC Document 11 Filed 01/12/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. Criminal No. 20-129

TAYLAR FRIERSON

ORDER

AND NOW, to wit, this ju day of January, 2021, upon consideration of the
Motion to Unseal indictment and Arrest Warrant, heretofore filed by the United States of America,
it is hereby ORDERED that said Motion is GRANTED.

IT IS FURTHER ORDERED that the Indictment returned in this case and the

Arrest Warrant issued pursuant to said Indictment are hereby UNSEALED.

    

 

KONOKABEE PATRICIA . DODGE
UNITED STATES MAGIS TE JUDGE
